

116 HRES 1014 IH: Encouraging the celebration of the month of June as LGBTQ Pride Month.
U.S. House of Representatives
2020-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1014IN THE HOUSE OF REPRESENTATIVESJune 22, 2020Mr. Green of Texas (for himself, Mr. Raskin, Ms. Barragán, Ms. Eshoo, Mr. Higgins of New York, Ms. Kuster of New Hampshire, Ms. Castor of Florida, Mr. Welch, Ms. Jackson Lee, Mr. Horsford, Mr. Lowenthal, Mr. Pappas, Mr. Carbajal, Ms. Wasserman Schultz, Ms. Blunt Rochester, Ms. Titus, Ms. McCollum, Ms. Shalala, Mr. Krishnamoorthi, Mr. McGovern, Mr. Schiff, Mr. Pocan, Mr. Lewis, Mrs. Watson Coleman, Ms. Moore, Mr. Khanna, Mr. Panetta, Mrs. Carolyn B. Maloney of New York, Ms. Bass, Ms. Norton, Mr. Langevin, Mr. Kilmer, Mr. Himes, Mr. Yarmuth, Ms. Meng, Mr. Luján, Ms. Speier, Mr. Grijalva, Ms. Wexton, Mr. Pallone, Ms. Ocasio-Cortez, Ms. Schakowsky, Mr. Carson of Indiana, Ms. Brownley of California, Ms. Scanlon, Mr. Peters, Mr. Moulton, Ms. Haaland, Ms. Matsui, Mr. Espaillat, Mr. Sires, Ms. Velázquez, Mr. Costa, Mr. Sherman, Mr. Soto, Mr. Meeks, Mr. Case, Ms. Wild, Mrs. Davis of California, Mr. Heck, and Mr. Bera) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONEncouraging the celebration of the month of June as LGBTQ Pride Month.Whereas this resolution may be cited as the Original LGBTQ Pride Month Resolution of 2020;Whereas the Honorable Barney Frank, Member of Congress from 1981 to 2013, is recognized as an honorary cosponsor of this resolution;Whereas Members of this Congress support the rights, freedoms, and equality of those who are lesbian, gay, bisexual, transgender, and queer (LGBTQ);Whereas, in the summer of 1963, Bayard Rustin organized the March on Washington as an openly gay African-American man;Whereas, in August of 1966, the Screaming Queens of the Gene Compton’s Cafeteria riot in the Tenderloin District of San Francisco were recorded as one of the first transgender riots that erupted after police harassment and continued as protestation against police brutality and improper policing of the LGBTQ community;Whereas those who took a stand for human rights and dignity at the Stonewall Inn in New York City on June 28, 1969, were pioneers of the LGBTQ movement, including two transgender women of color, Sylvia Rivera and Marsha P. Johnson, who were brave visible leaders in the uprising at Stonewall Inn;Whereas the LGBTQ Stonewall and Compton’s Cafeteria protestors were subject to police harassment and invidious discrimination based on sexual orientation and gender identity;Whereas these decisive moments in history were followed by the creation of LGBTQ rights organizations in every major city in the United States within years of the uprisings;Whereas these uprisings have been followed by many historic milestones for the LGBTQ community;Whereas, in December of 1973, the board of the American Psychiatric Association voted to remove homosexuality from its list of mental illnesses;Whereas, in 1974, Elaine Noble became the first openly LGBTQ candidate elected to a State legislature in the United States when she won a seat in the Massachusetts House of Representatives;Whereas, in 1975, the Civil Service Commission eliminated the ban on the employment of gay people in most Federal jobs;Whereas, on January 8, 1978, Harvey Milk made national news when he was sworn in as an openly gay member of the San Francisco Board of Supervisors;Whereas, in October of 1979, 75,000 people participated in the National March on Washington for Lesbian and Gay Rights to demand equal civil rights;Whereas, in 1980, Democrats took a stance in support of gay rights at the Democratic National Convention;Whereas, in 1982, Wisconsin became the first State to ban discrimination based on sexual orientation;Whereas, in 1983, after initial refusal from lead organizers to allow an openly LGBTQ person to speak, Audre Lorde was selected by Black LGBTQ groups to speak at the 20th anniversary commemoration of Martin Luther King, Jr.’s 1963 March on Washington;Whereas, in October of 1987, thousands of activists took part in the National March on Washington to demand that President Reagan address the AIDS crisis;Whereas, in 1987, Congressman Barney Frank of Massachusetts became the first Representative to voluntarily come out as an openly gay Member of Congress;Whereas, in 1988, Urvashi Vaid cofounded the Creating Change Conference, the largest annual LGBTQ convening in the United States organized by the National LGBTQ Task Force;Whereas, on May 20, 1996, the Supreme Court of the United States decided, in Romer v. Evans, that a Colorado constitutional amendment preventing the enactment of nondiscrimination protections for gay, lesbian, and bisexual people in that State was unconstitutional;Whereas, on October 6, 1998, Matthew Shepard, a gay American student at the University of Wyoming, was beaten, tortured, and left to die;Whereas at the turn of the century in 2000, Vermont became the first State in the country to legally recognize civil unions between same-sex couples;Whereas, on June 8, 2000, the Second Circuit Court of Appeals ruled, in Rosa v. Park West Bank, that a trans­gen­der person had recourse under the Equal Credit Opportunity Act’s prohibition on sex discrimination after being denied a loan for dressing in traditionally feminine attire;Whereas, on June 26, 2003, the Supreme Court of the United States ruled in Lawrence v. Texas, that under the 14th Amendment, States could not criminalize the private, intimate relationships of same-sex couples;Whereas, on August 5, 2004, the Sixth Circuit Court of Appeals determined, in Smith v. City of Salem, that trans­gen­der employees are protected from workplace discrimination under title VII of the Civil Rights Act of 1964;Whereas, in 2008, a Latino transgender man Diego Miguel Sanchez became the first openly transgender individual to be appointed to the Democratic National Committee’s Platform Committee;Whereas, on November 4, 2008, Stu Rasmussen of Silverton, Oregon, became the first openly transgender person to be elected mayor in the Nation;Whereas, in 2009, Diego Miguel Sanchez became the first openly transgender congressional senior staffer on Capitol Hill, appointed by Representative Barney Frank;Whereas, on October 28, 2009, the Matthew Shepard and James Byrd, Jr., Hate Crimes Prevention Act was passed by Congress and signed into law by President Obama, and the bill expanded existing Federal hate crimes laws to include crimes motivated by a victim’s actual or perceived gender, sexual orientation, gender identity, or disability;Whereas, on January 4, 2010, Mayor Annise D. Parker was sworn in as the first openly lesbian mayor of Houston, the largest city in the United States to have an openly LGBTQ mayor;Whereas, on November 2, 2010, Victoria Kolakowski was elected as the first openly transgender woman in California to serve as a trial court judge for the Alameda County Superior Court;Whereas, on November 17, 2010, Phyllis Frye was appointed into the City of Houston Municipal Courts as the first openly transgender judge in the Nation;Whereas, in December of 2010, Congress approved and President Obama signed the repeal of the Don’t Ask, Don’t Tell law, allowing gays, lesbians, and bisexuals to serve openly in the United States Armed Forces;Whereas, in October of 2011, the Girl Scouts of America opened membership to a 7-year-old transgender girl;Whereas 2012 marked the first year that all 50 States in the United States had at least 1 openly LGBTQ elected official;Whereas, on April 20, 2012, the Equal Employment Opportunity Commission ruled that discrimination based on gender identity is sex discrimination for purposes of title VII of the Civil Rights Act of 1964;Whereas, on June 12, 2012, Kylar Broadus became the first openly transgender person to testify in a United States Senate hearing;Whereas, on November 6, 2012, Representative Mark Takano, a Japanese American, became the first openly gay person of color elected to Congress;Whereas, in 2013, the first LGBTQ Pride Month resolution was introduced by Congressman Al Green;Whereas, on January 3, 2013, Tammy Baldwin of Wisconsin was sworn in as the first openly gay United States Senator;Whereas, on January 3, 2013, Kyrsten Sinema was sworn in as the first openly bisexual Member of Congress;Whereas, on March 11, 2013, a transgender inclusive version of the Violence Against Women Act was reauthorized;Whereas, on April 29, 2013, Jason Collins of the NBA became the first active male athlete in a North American major sports league to come out as a gay man;Whereas, on June 26, 2013, the Supreme Court of the United States ruled, in United States v. Windsor, that section three of the Defense of Marriage Act (DOMA) was unconstitutional and that the Federal Government cannot discriminate against married lesbian and gay couples for the purposes of determining Federal rights, benefits, and obligations;Whereas, on November 20, 2013, President Obama posthumously presented Bayard Rustin with a Presidential Medal of Freedom;Whereas, on June 9, 2014, Laverne Cox became the first openly transgender person on the cover of Time Magazine;Whereas, on June 17, 2014, Darrin P. Gayles was the first openly gay African-American man to be confirmed as a Federal judge;Whereas, on July 10, 2014, Laverne Cox became the first openly transgender individual to be nominated for an Emmy Award;Whereas, on July 21, 2014, President Obama took action to protect LGBTQ workers by signing an Executive order prohibiting Federal contractors from discriminating on the basis of sexual orientation or gender identity;Whereas, on June 8, 2015, triathlete Chris Moiser became the first transgender athlete to earn a spot on the United States national team;Whereas, on June 9, 2015, the United States military’s equal opportunity policy was updated to protect servicemembers from harassment and discrimination based on sexual orientation;Whereas, on June 23, 2015, New York City’s Stonewall Inn received a landmark designation by the city’s Landmarks Preservation Commission so that the bar cannot be torn down or developed without approval;Whereas, on June 26, 2015, the Supreme Court of the United States in Obergefell v. Hodges decided by a vote of 5–4 that the 14th Amendment requires all States to license marriages between same-sex couples and to recognize all marriages that were lawfully performed out-of-State;Whereas, on July 17, 2015, the Equal Employment Opportunity Commission ruled that discrimination based on sexual orientation is sex discrimination for purposes of title VII of the Civil Rights Act of 1964;Whereas, on July 23, 2015, H.R. 3185, with the short title of the Equality Act, was introduced in the 114th Congress by Representative David Cicilline with bipartisan support, which amends the Nation’s Federal civil rights laws to explicitly include sexual orientation and gender identity among the prohibited categories of discrimination in employment, housing, credit, education, public accommodation, federally funded programs, and jury service;Whereas, on October 31, 2015, the Obama administration announced that it would approve the spouses of refugees who are approved for resettlement in the United States, including same-sex spouses who come from countries where legal unions are not possible;Whereas, in the first 10 weeks of 2016, according to a Human Rights Campaign tally, more than 200 bills across 34 States were introduced that are considered anti-LGBTQ, and the threat to the civil liberties of LGBTQ people has increased on the State level since the Supreme Court ruling on marriage equality;Whereas, on May 13, 2016, the Departments of Justice and Education released joint guidance to help provide educators the information they need to ensure that transgender students attend school in an environment free from discrimination based on sex;Whereas, on May 18, 2016, Eric Fanning was sworn in as Secretary of the Army, marking the first time a branch of the military was led by an openly gay person;Whereas, on June 24, 2016, President Obama designated the first national monument to LGBTQ rights at the site of the Stonewall uprising;Whereas, on June 30, 2016, the Department of Defense announced an immediate policy change allowing trans­gen­der servicemembers to serve openly without fear of retribution;Whereas, on July 5, 2016, the National Congress of Parents and Teachers, known as the National PTA, adopted a resolution on the Recognition of Lesbian, Gay, Bisexual, Transgender, and Queer/Questioning Individuals as a Protected Class;Whereas, on July 28, 2016, Human Rights Campaign national press secretary Sarah McBride spoke at the Democratic National Convention, making her the first trans­gen­der person to address a major party convention;Whereas, on October 3, 2016, the Department of Health and Human Services began a project which funds grants in relation to assessing the needs and determining intervention strategies of homeless LGBTQ youth;Whereas, on November 8, 2016, Kate Brown of Oregon became the first openly bisexual person to win a gubernatorial election;Whereas, on January 30, 2017, the Boy Scouts of America announced that they would open membership to transgender boys;Whereas, on April 4, 2017, the Seventh Circuit Court of Appeals ruled, in Hively v. Ivy Tech Community College, that lesbian, gay, and bisexual employees are protected from workplace discrimination under title VII of the Civil Rights Act of 1964;Whereas, on May 30, 3017, the Seventh Circuit Court of Appeals ruled, in Whitaker v. Kenosha Unified School District, that transgender students are protected from discrimination under title IX of the Education Amendments of 1972 and under the Equal Protection Clause of the 14th Amendment to the Constitution;Whereas, on June 27, 2017, residents of the District of Columbia became the first in the Nation to be allowed to select a gender-neutral option on their driver’s license;Whereas, in July 2017, the first transgender doll was released, modeled after LGBTQ+ activist Jazz Jennings;Whereas, on November 7, 2017, Andrea Jenkins’ election to the Minneapolis City Council made her the first openly transgender woman to win public office in a major United States city;Whereas, on November 7, 2017, Phillipe Cunningham’s election to the Minneapolis City Council made him the first openly transgender man to win a seat on the city council of a major United States city;Whereas the election of Andrea Jenkins and Phillipe Cun­ning­ham made them the highest ranking openly transgender people of color currently serving in public office anywhere in the Nation;Whereas, on November 7, 2017, Danica Roem of Virginia became the first openly transgender person to win a seat and serve in a State legislature;Whereas, on March 4, 2018, Daniela Vega became the first openly transgender person to present at the Academy Awards;Whereas, on June 3, 2018, FX aired the show Pose, making television history by featuring the largest cast of transgender actors in a series;Whereas, on June 4, 2018, the Supreme Court of the United States reaffirmed in Masterpiece Cakeshop v. Colorado Civil Rights Commission that businesses do not have a broad license to discriminate against LGBTQ Americans;Whereas, on November 6, 2018, Democratic Representative Jared Polis became the first openly gay man to be elected Governor in the United States, winning the race in the State of Colorado;Whereas, on November 6, 2018, Democratic Representative Sharice Davids became the first openly lesbian woman to represent Kansas in Congress;Whereas, on December 17, 2018, Miss Spain, Angel Ponce, became the first transgender woman to compete in the Miss Universe pageant;Whereas, on February 27, 2019, Navy Lieutenant Commander Blake Dremann, Army Captain Alivia Stehlik, Army Captain Jennifer Peace, Army Staff Sergeant Patricia King and Navy Petty Officer Third Class Akira Wyatt became the first openly transgender ser­vice­mem­bers to testify before Congress;Whereas, on April 14, 2019, South Bend Mayor Pete But­ti­gieg became the first openly gay person to run for the office of the Presidency;Whereas, on April 23, 2019, Jane Castor became the first openly LGBTQ person elected as mayor in Tampa, Florida;Whereas, in April 2019, Morehouse College announced that in 2020 the historically all-male school will begin admitting transgender men;Whereas, on May 17, 2019, the House of Representatives passed the Equality Act, which amends the Nation’s Federal civil rights laws to explicitly include sexual orientation and gender identity among the prohibited categories of discrimination in employment, housing, credit, education, public accommodation, federally funded programs, and jury service;Whereas, on May 20, 2019, Lori Lightfoot began to serve as Mayor of Chicago, becoming the first African-American lesbian Mayor;Whereas, on May 24, 2019, Taiwan became the first nation in Asia to legally recognize same-sex marriage;Whereas, in May 2019, Brazil’s Supreme Court ruled that homophobia and transphobia will be punishable under the same law banning racial discrimination;Whereas, in June 2019, New York City becomes the first American city to host the World Pride conference;Whereas June 28, 2019, was the 50th anniversary of the courageous uprising at Stonewall Inn;Whereas, on June 30, 2019, New York Governor Andrew Cuomo signed a law banning the use of the so-called gay and trans panic legal defense strategy; Whereas, in July 2019, Megan Rapinoe, an openly lesbian co-captain of the United States Women’s National Soccer Team, led her team to victory at the Women’s World Cup in France;Whereas, on September 22, 2019, Billy Porter became the first openly gay Black man to win the Emmy for best lead actor in a drama series:Whereas, on June 15, 2020, the Supreme Court of the United States ruled that title VII of the Civil Rights Act of 1964, which prohibits discrimination on the basis of sex, also applies to sexual orientation and gender identity; andWhereas the inclusion of LGBTQ families into United States society continues to expand, with an understanding that we will remain steadfast in pursing the goal of complete equality, respect, and tolerance for all, regardless of who someone loves or the gender a person is assigned at birth: Now, therefore, be itThat the House of Representatives—(1)recognizes that lesbian, gay, bisexual, transgender, and queer (LGBTQ) rights are human rights and are protected by the Constitution;(2)recognizes that all Americans should be treated fairly and equally regardless of sexual orientation or gender identity;(3)acknowledges the struggle of the Stonewall and Compton’s Cafeteria protestors and countless other lesbian, gay, bisexual, transgender, and queer people for equality;(4)encourages the celebration of LGBTQ Pride Month to provide a continuing opportunity for all people in the United States to learn about the discrimination and inequality that has faced, and continues to face, lesbian, gay, bisexual, transgender, and queer people; and(5)agrees that the United States must continue to strive to ensure that the promise of equality is realized for all Americans.